In re Castleberry, Terry E., Sr.; — Defendants); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. KW97-1213; Parish of St. Landry, 27th Judicial District Court, Div. “D”, No. 96-2173-D.
Stay denied. Writ granted in part. In the event the district court on remand orders funds to the defendant to retain experts pursuant to the procedures in State v. Touchet, 93-2839 (La. 9/6/94); 642 So.2d 1213, the district court should continue the trial to allow the defendant sufficient time to prepare for trial. Otherwise denied.
TRAYLOR, J., not on panel.